          Case 1:20-cv-02677-JPO Document 11 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TANYA CREATIONS LLC,

                                Plaintiff,
                                                                  20-CV-2677 (JPO)
                        -v-
                                                                      ORDER
 WINDSTREAM BUSINESS HOLDINGS,
 LLC, et al.,

                                Defendants.

J. Paul Oetken, United States District Judge:

        Plaintiff Tanya Creations LLC commenced this action for breach of contract on March

31, 2020. (Dkt. No. 1.) On July 24, 2020, Plaintiff was directed to advise the Court why it had

failed to serve the summons and complaint on Defendants Windstream Services LLC;

Windstream Enterprise; Broadview Networks, Inc.; EarthLink Business, LLC; and EarthLink

Carrier, LLC. (Dkt. No. 10 at 1.) Plaintiff was advised that if no written communication was

received by August 7, 2020, showing good cause why such service had not been made within

ninety days, the Court would dismiss the case as to those defendants. (Id.)

        Plaintiff was also instructed to notify the Court whether it intended to move for default

judgment against Defendants Windstream Business Holdings, LLC; Windstream

Communications, LLC; and Windstream New York, Inc., who were served on April 8, 2020, but

had neither entered an appearance nor filed a response to the complaint. (Dkt. No. 10 at 1-2.)

The Court ordered Plaintiff by August 7, 2020, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendants. (Dkt. No. 10 at 2.) If Plaintiff

failed to comply, the Court advised that “the action may be dismissed for failure to prosecute.”

(Id.)



                                                 1
          Case 1:20-cv-02677-JPO Document 11 Filed 08/13/20 Page 2 of 2



       As of the date of this Order, no written communication has been received about either set

of Defendants. Plaintiff has not shown good cause why service has not been made as to

Defendants Windstream Services LLC; Windstream Enterprise; Broadview Networks, Inc.;

EarthLink Business, LLC; and EarthLink Carrier, LLC. Nor has Plaintiff filed a letter

concerning the status of the case or moved for default judgment against Defendants Windstream

Business Holdings, LLC; Windstream Communications, LLC; and Windstream New York, Inc.

Accordingly, this case is dismissed without prejudice for failure to prosecute.

       The Clerk is directed to terminate the case.

       SO ORDERED.

 Dated:   August 13, 2020
          New York, New York



                                                                 J. PAUL OETKEN
                                                             United States District Judge




                                                 2
